Citation Nr: 1334102	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The claim was previously remanded in April 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2012 remand, the Board requested that a VA examination be scheduled in order to determine if the Veteran currently has a bilateral hearing loss disability and tinnitus, and if so, whether the same are related to service. 

The record reflects that the Veteran did not report for VA examinations scheduled in April and June 2012.  However, it is not clear whether the Veteran had notice of the scheduled examination.  Indeed, the record shows that the letter notifying the Veteran of the prior Board remand was returned as undeliverable.  A new address was provided for the Veteran by the Post Office.  However, compensation and pension exam inquiry forms showing the scheduled and cancelled VA examinations, show the Veteran's old address as the address of record.  This was the address from which the mail was returned as undeliverable.  There is nothing in the record to indicate that a notice of the scheduling of the examination was sent to the Veteran's new address or that a notice of the scheduled examinations was sent at all.  The AMC did inform the Veteran that they had requested a VA examination be scheduled but also informed him the VAMC would contact him.  Given that it appears the Veteran's address was not updated with the VAMC, the Board cannot be certain that the Veteran received proper notice of the scheduled examinations.  Accordingly, and to ensure due process, one more attempt should be made to schedule a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran's address has been updated in the VA system, to include the VAMC.

2.  After the above development has been completed, the RO/AMC should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination. 

After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a. Whether the Veteran currently has, or has had at any time since December 2008, a bilateral hearing loss disability;

b. Whether the Veteran currently has, or has had at any time since December 2008, tinnitus; and

c. Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service. 

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examination must include appropriate audiological testing.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  A copy of the notification of the scheduled examination should be associated with the claim file. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


